Citation Nr: 0204828	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  95-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to June 
1972, including service duty in the Republic of Vietnam from 
August 21, 1971 to March 25, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  The Board initially 
remanded this case to the RO for further development in 
August 1996.  In a May 1997 decision, the Board determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for PTSD.  

The veteran appealed the Board's May 1997 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999).  In a November 1998 memorandum decision, 
the Court vacated the Board's May 1997 decision and remanded 
the matter to the Board for readjudication.  

In a May 1999 decision, the Board reopened the veteran's 
claim for service connection for PTSD but denied the claim on 
its merits.  This decision was subsequently vacated following 
the Court's grant of a November 1999 Joint Motion for Remand 
by the veteran and the Secretary to the extent service 
connection for PTSD was denied.  The Board then remanded this 
case back to the RO for further development in July 2000.  
The case has since been returned to the Board.

The Board has reviewed this matter with consideration for 
both the joint motion returning the case in November 1999 as 
well as the provisions of recently enacted legislation 
regarding VA's duty to assist and notify claimants for VA 
benefits.  After consideration of all matters of record, the 
Board has concluded that this matter is ready for appellate 
review, and both the joint motion for remand and the recent 
legislation will be discussed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat with the enemy 
during service; the evidence is otherwise insufficient to 
corroborate that any asserted in-service stressor actually 
occurred.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
(VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This law, in part, sets forth 
requirements for assisting a veteran in developing the facts 
pertinent to his claim. 

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
PTSD.  A comprehensive description of the evidence needed to 
establish service connection for PTSD was contained in the 
RO's September 2001 supplemental statement of the case, along 
with notification of the newly enacted provisions of the 
Veterans Claims Assistance Act of 2000.  

The Board observes that following the RO's September 2001 
issuance of the supplemental statement of the case, the 
veteran through counsel represented in November 2001 that 
while the evidence of record was sufficient to grant service 
connection for the disorder in question, the RO had failed to 
inform him of the evidence necessary to substantiate his 
claim.  Appellant's letter, dated November 9, 2001, pages 3-
4.  

The veteran's contention is without merit, as the record 
shows repeated communications among the veteran through 
counsel, the RO, the Board and the Court continuously 
centered around the failure of the record to document the 
veteran's claimed stressors--long the critical issue in this 
matter.  As early as October 1990, the Board denied the claim 
in relevant part because the evidence did not show the 
veteran to have been exposed to a verified stressor.  As to 
the Board's explanation of the failure of the veteran's 
claim, the Court also noted in July 1992 that such failure 
was based upon the lack of a verified stressor.  

During development of the current reopened claim, the veteran 
was apprised of the requirement to verify his claimed 
stressors through the Board's remand in August 1996.  The 
Board's remand included a summary of the evidence thus far 
obtained, and again discussed the lack of a verified stressor 
or indicia of combat involvement triggering application of 
the statutory presumption under 38 U.S.C.A § 1154(b).    
Indeed, the Board at that juncture specifically directed the 
RO to again contact the veteran to obtain substantiating 
information as to the alleged death of his in-service 
colleague "[redacted]," including the veteran's unit at the time 
of the alleged death, as well as other substantiating 
information.  Although the RO complied with the Board's 
directive in September 1996 by forwarding its inquiry to the 
veteran with a copy to his representative, the veteran did 
not respond with the requested information.  

The record reflects that the veteran was again apprised of 
the evidence necessary to substantiate his claim by Board 
decision dated in May 1997.  Although its efficacy as a 
decision is null, as it was later vacated by Court order, it 
remains a matter of record that the veteran was then informed 
that his claim had been continually denied because the 
evidence had failed to substantiate his account of his 
claimed stressors.  In particular, the law and the evidence 
then of record pertaining to the claimed stressors were 
extensively then outlined.  Further, the record shows that 
through VA's representative before the Court in October 1998, 
the veteran (through his counsel) was again apprised of the 
failure of the evidence to substantiate his claimed stressor-
-information that was reiterated in the Board's decision of 
May 1999.

Therefore, the Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statement of the case, and the other correspondence detailed 
above have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  In addition, the RO obtained relevant treatment 
records, afforded the veteran a VA psychiatric examination, 
and made all reasonable efforts to verify the veteran's 
claimed PTSD stressors.  

Given the repeated advisements to the veteran regarding the 
evidence that would substantiate his claim, the veteran's 
responses thereto, and the fact that the veteran has been 
ably represented by counsel in this claim since 1992, there 
is no reasonable possibility that any further assistance 
through the VCAA's requirements to advise the veteran would 
aid the veteran in this matter.  See 38 U.S.C. § 7261(b); 
Wensch v. Principi, 15 Vet. App. 362, 368-69 (2001); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

Generally, to establish service connection for a particular 
disability, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  With 
regard to PTSD, service connection for PTSD requires current 
medical evidence establishing a diagnosis of the condition, 
presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor; 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2001); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence.  No further development or 
corroborative evidence will be necessary provided that the 
veteran's testimony is found to be satisfactory.  Such 
testimony must be credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001).  

Where the veteran did not engage in combat with the enemy or 
the claimed stressor is unrelated to combat, the veteran's 
lay testimony alone is insufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must include some corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the alleged stressor.  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The veteran has been diagnosed on multiple occasions to have 
PTSD.  However, the record remains insufficient to establish 
that he is either a combat veteran (and thus entitled to the 
presumptive provisions as to claimed in-service incidents as 
found in 38 U.S.C.A § 1154(b)), or that he was exposed to a 
verified stressor.  

Although the veteran has been diagnosed with PTSD, there must 
also be corroborating evidence that a claimed in-service 
stressor actually occurred unless the veteran engaged in 
combat with the enemy and the stressors are related to such 
combat.  It is well established that medical linkage or nexus 
evidence, such as the diagnosis from the report of the 
October 1988 VA examination, is insufficient by itself to 
establish the occurrence of an event for compensation 
purposes.  Moreau v. Brown, 9 Vet. App. at 396; see also 
Swann v. Brown, 5 Vet. App. 229, 233 (1993)
[a diagnosis "can be no better than the facts alleged by the 
appellant."].

In VAOPGCPREC 12-99, the VA General Counsel held that the 
determination whether a veteran "engaged in combat with the 
enemy" depends on the following factors:    

(a).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  
Nothing in the language or history of that statute or 
any VA regulation suggests a more specific definition.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for 
purposes of section 1154(b) must be resolved on a case 
by case basis.  VA may issue regulations clarifying the 
types of activities that will be considered to fall 
within the scope of the term.

(b).  The determination as to what evidence may be 
satisfactory proof that a veteran "'engaged in combat 
with the enemy" necessarily depends on the facts of 
each case.  Determining whether evidence establishes 
that a veteran engaged in combat with the enemy requires 
evaluation of all pertinent evidence in each case, and 
assessment of the credibility, probative value, and 
relative weight of the evidence.

(c).  There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to 
support a finding that a veteran engaged in combat with 
the enemy.  Accordingly, any evidence which is probative 
of that fact may be used by a veteran to support an 
assertion that the veteran engaged in combat with the 
enemy, and VA must consider any such evidence in 
connection with all other pertinent evidence of record.
(d).  Whether a particular statement in service-
department records indicating that the veteran 
participated in a particular "operation" or 
"campaign" is sufficient to establish that the veteran 
engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an 
"operation" or "campaign" often would not, in itself, 
establish that a veteran engaged in combat, because 
those terms ordinarily may encompass both combat and 
non-combat activities.  However, there may be 
circumstances in which the context of a particular 
service-department record indicates that reference to a 
particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a 
particular "operation" or  'campaign" must be 
considered by VA in relation to other evidence of 
record, even if it does not, in itself, conclusively 
establish engagement in combat with the enemy.

(e).  The benefit-of-the-doubt rule in 38 U.S.C. § 
5107(b) applies to determinations of whether a veteran 
engaged in combat with the enemy for purposes of 38 
U.S.C. § 1154(b) in the same manner as it applies to any 
other determination material to resolution of a claim 
for VA benefits.  VA must evaluate the credibility and 
probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of 
positive and negative evidence or whether the evidence 
preponderates either for or against a finding that the 
veteran engaged in combat.  If there is an approximate 
balance of positive and negative evidence, the issue 
must be resolved in the veteran's favor.

See VAOPGCPREC 12-99.  The Board is bound by this opinion.  
38 U.S.C.A. 
§ 7104(c) (West 1991). 

The Board has considered the veteran's military 
commendations.  As the joint motion for remand noted, such is 
not dispositive of whether the veteran engaged in combat with 
the enemy.  But because such evidence was generated by an 
agency of the U.S. Government, and by those having official 
duties to record the data contained on it, the Board is 
assured of the authenticity of these original records.  In 
this regard, this finding is consistent with the well-
recognized reliance placed by VA upon service department and 
NPRC determinations.  See Sarmiento v. Brown, 7 Vet. App. 80, 
83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
38 C.F.R. §§  3.203(a), (c) (1997).  

These records indicate that the veteran was awarded the 
National Defense Service Medal and the Vietnam Service Medal, 
as well as badges for weapons proficiency.  His military 
occupational specialty (MOS) during his tour of duty in 
Vietnam from August 1971 to March 1972 was that of a radio 
operator.  There is no indication that the service department 
awarded the Purple Heart Medal (the records contain no 
documentation that the veteran sustained any wounds while 
serving in Vietnam), Combat Infantryman Badge or other 
citation for combat.  

The veteran's service personnel records show that he 
participated in one "unnamed campaign."  As noted, in the 
October 1999 opinion, the General Counsel held that the 
ordinary meaning of "engaged in combat with the enemy" 
requires that the veteran have taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  It did not apply to veterans who served in 
a general "combat area" or "combat zone."  Notably, the 
General Counsel held that a statement in the records that the 
veteran participated in an operation or campaign would not, 
in itself, establish that the veteran engaged in combat.  The 
terms "campaign" and "operation" encompass both combat and 
noncombat activities.  Rather, the absence from a veteran's 
service records of any ordinary indicators of combat may 
support a reasonable inference that he did not engage in 
combat.  VAOPGCPREC 12-99, supra.

Applying the foregoing, the notation on the veteran's service 
personnel records of an unnamed campaign does not establish 
participation in combat, when viewed by itself or in totality 
with the other evidence of record.  By itself, the veteran's 
participation in an unnamed campaign in Vietnam, without any 
information as to  the nature of his duties or verifiable 
combat-related events then occurring or other corroborative 
information, is insufficient to establish combat involvement.  
As explained by the General Counsel opinion, serving in a 
general combat area is not sufficient for finding that the 
veteran "engaged in combat with the enemy."  Specifically, 
participation in a campaign does not, in itself, establish 
that the veteran engaged in combat because the term 
"campaign" can encompass noncombat activities.

The Board has also considered the veteran's testimony of in-
service stressors.  During his May 1989 RO hearing, the 
veteran testified that he was under fire a "majority of the 
time" when conducting perimeter surveillance by radio 
(transcript p. 14).  While stationed at Camp Phu Loi (also 
"Fuloy") Delta in Vietnam, he testified that he was 
subjected to frequent attacks by the Viet Cong.  He described 
one particular incident, which he stated took place in about 
April 1972.  During a morning rocket attack, the veteran said 
that he lost a friend named "[redacted]."  According to the 
veteran, "we got hit real bad one day in Fuloy, I mean 
really bad.  Everybody was just trying to get to cover and 
[redacted] ran back to get his weapon and a rocket hit right behind 
him, I went to reach for him and it was like half of him and 
I see it a lot sometimes" (transcript p. 21).

The veteran also described seeing an American soldier rape 
and torture a Vietnamese woman, and he indicated that he had 
been taken prisoner by unknown Vietnamese who forced him to 
take drugs (transcript pp. 13, 15-16).  In regard to details 
regarding stressful events in service, the veteran conceded 
that he had some deficits in memory (transcript p. 12) and 
testified that "I can remember faces but I don't remember 
names" (transcript, p. 18).  

He also said that he had experienced nightmares and 
flashbacks from the time he got out of military service in 
1972 to the present (transcript pp. 21-22).  He also 
testified that he had been drug dependent since service from 
cocaine and alcohol (transcript p. 22).  The veteran related 
use of drugs in part to a "fire fight" when a tank "threw 
a track."  He was pushed up against a tree which smashed his 
finger and injured his back, leading to use of Darvon and 
then "Speed balls, heroin and cocaine" at the suggestion of 
a friend to eliminate the pain (transcript p. 23).

To attempt verification of the claimed stressors, the RO 
submitted highlighted documents and questions to the United 
States Armed Services Center for Research of Unit Records 
(Unit Records Center) (previously the United States Army and 
Joint Services Environmental Support Group).  The Unit 
Records Center reported in July 1989 that it was unable to 
verify any of these stressors.  Specifically, there were no 
recorded attacks at Phu Loi in April 1972, and there was no 
evidence that the veteran was a prisoner of war or missing in 
action.  

According to the report, 

We were unable to support [the veteran's] statements 
concerning perimeter patrols and casualties.  Should he 
need additional research concerning specific combat 
incidents and causalities, he should provide us with the 
compete unit designation down to company level, specific 
dates (if possible, to within one week), places and 
types of actions, and the full names of friends killed 
or wounded in action.

At a hearing before the Board in April 1990 in Washington, 
D.C., the veteran testified that he had read the transcript 
of the RO hearing at Wichita and his former testimony was 
correct (transcript pp. 4-5).  The veteran claimed that he 
was not a prisoner of war, but was detained about a month 
before leaving Vietnam.  

Subsequent to the Unit Records Center report, the veteran has 
not provided any further information regarding his claimed 
stressor involving the death of "[redacted]" at Phu Loi in 1972 
from an enemy rocket attack in response to a September 1996 
RO letter pursuant to the Board's remand requesting such 
additional information.  Nor did the veteran respond to an 
October 2000 RO letter, in which further details related to 
his claimed stressors were requested.  To the contrary, in a 
December 2000 letter, the veteran's representative responded 
that additional information was "simply not necessary" and 
argued that the evidence was presently sufficient for the 
claim to be granted.  

The VA's most recent stressor development request was made in 
compliance with its duty to assist the veteran, but this duty 
is not a one-way street.  If a veteran wishes help in 
developing a claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Such additional 
information is particularly essential where the service 
department has been unable to support the veteran's 
statements and has informed VA that more details are needed 
for additional research. 

As to what constitutes sufficient evidence of combat with the 
enemy, the facts in this case are significantly different 
from the facts in Suozzi v. Brown, 10 Vet. App. 307, 310-11 
(1997), cited by the veteran in a May 1998 brief.  In Suozzi, 
the Court accepted as new and material evidence to 
corroborate that claimed in-service stressors actually 
occurred radio logs of transcripts describing an attack on 
the veteran's company in Vietnam.  The Court emphasized that 
corroboration should not be defined too narrowly to require 
corroboration of every detail of a veteran's personal 
participation in an event.  

In this claim, unlike Suozzi, there is no independent 
evidence such as radio logs to corroborate the veteran's 
testimony concerning the claimed stressful events, such as a 
rocket attack or "combat killings up close" as reported on 
a VA psychiatric examination in October 1988, even at the 
unit level and regardless of unit "campaign" involvement.  

Importantly, based on information from the Unit Records 
Center, there were no recorded attacks on the veteran's unit 
when he remembers, and perimeter attacks were not supported.  
The Board finds this claim specific information to be most 
probative of the issue of both combat involvement and 
stressor verification.  The veteran has not provided any 
additional information to facilitate further research and it 
is apparent that additional details would be necessary to 
facilitate research or even conclude that the veteran was 
engaged in combat with the enemy.  See Wood, supra, at 193 
(1991) (a claimant who wishes help in developing a claim 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence).  

Such corroboration is essential here where the veteran's 
memory for events in service has been impaired.  The 
veteran's veracity is also called into question by 
conflicting evidence he has provided, such as to the 
occurrence of flashbacks, nightmares, and drug and alcohol 
use.  On the 1986 examination for Reserve service, for 
instance, he denied any history of psychiatric symptoms or 
drug and alcohol usage, whereas in his testimony in 1989 he 
referred to flashbacks and nightmares since service, as well 
as long-term drug and alcohol use which he said had initiated 
in service.  Alcohol and drug dependency was confirmed by 
medical reports in little over a year after the 1986 
examination for Reserve service.  A January 1988 hospital 
summary shows that the veteran had been treated in July 1987 
for cocaine abuse.  

In summary, although the veteran has been diagnosed with 
PTSD, the record does not provide independent evidence to 
corroborate that any claimed in-service stressor actually 
occurred-a verified stressor under 38 C.F.R. § 3.304(f) 
(2001).  Further, based on the evidence, the record does not 
include sufficient evidence to establish that the veteran 
engaged in combat with the enemy during service to invoke 38 
U.S.C.A. 1154(b) and the presumption for combat service.  
Apart from lack of any corroboration of being taken as a POW 
or being missing in action, or combat-related casualties such 
as the incident involving "[redacted]," other statements 
regarding perimeter patrols and casualties are not supported 
by official records.  Anecdotal incidents such as being 
pushed against a tree by a tank, variously related by the 
veteran as having been related to combat, or a personal 
assault on a civilian, simply appear to be incapable of 
verification, at least as described.  

Based on the current record, the Board concludes that 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Because the preponderance 
of the evidence is against the claim, the provisions of 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) concerning the 
resolution of doubt in a claimant's favor are inapplicable.  
See Ferguson v. Principi, No. 01-7012, slip op. at 4-6 (Fed. 
Cir. Dec. 4, 2001). 


ORDER

The claim of entitlement to service connection for PTSD is 
denied.




		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

